Annex A
               TITLE 204. JUDICIAL SYSTEM GENERAL PROVISIONS
                       PART II. GENERAL ADMINISTRATION
                   CHAPTER 29. MISCELLANEOUS PROVISIONS
                     Subchapter K. COSTS, FINES AND FEES


§ 29.401a. Consumer Price Index-costs and fines.

       Pursuant to Article V, Section 10 of the Pennsylvania Constitution, and 42
Pa.C.S. § 1721, the Supreme Court has authorized the Court Administrator of
Pennsylvania to obtain and publish in the Pennsylvania Bulletin on or before November
30 the percentage increase in the Consumer Price Index for calendar year 2016 as
required by Act 96 of 2010, 42 Pa.C.S. §§ 1725.1(f) and 3571(c)(4)(as amended). See
No. 488 Judicial Administration Docket.

       The Court Administrator of Pennsylvania reports that the percentage increase in
the Consumer Price Index, All Urban Consumers, U.S. City Average, for calendar year
2016 was 2.1% percent. (See, U.S. Department of Labor, Bureau of Labor Statistics,
Series CUUROOOOSAO, January 20, 2017.)